             Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 1 of 9 - Page ID#: 6
 Rev. 9-14                                                                              Case #: 20-CI-01593
                                                                                        Court:  CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: PIKE
 CR 4.02; Cr Official Form 1                        CIVIL SUMMONS


Plantiff, ADKINS, KAYLA VS. GEICO GENERAL INSURANCE COMPANY, Defendant


    TO: CT CORPORATION
        306 W. MAIN STREET
        FRANKFORT, KY 40601



The Commonwealth of Kentucky to Defendant:
GEICO GENERAL INSURANCE COMPANY

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                              Pike Circuit Clerk
                                                              Date: 12/10/2020




                                                    Proof of Service
   This Summons was:

   Served by delivering a true copy and the Complaint (or other initiating document)

      To:

   Not Served because:


   Date:                          , 20
                                                                                             Served By


                                                                                                 Title

Summons ID: @00000210375
CIRCUIT: 20-CI-01593 Long Arm Statute Secretary of State
ADKINS, KAYLA VS. GEICO GENERAL INSURANCE COMPANY

                                                           Page 1 of 1
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 2 of 9 - Page ID#: 7
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 3 of 9 - Page ID#: 8




                             COMMONWEALTH OF KENTUCKY
                             CIRCUIT COURT OF PIKE COUNTY
                                  DIVISION NO.:_______

Civil Action No.________________

KAYLA ADKINS                                                                       PLAINTIFF,

v.

GEICO GENERAL INSURANCE COMPANY,                                                 DEFENDANT.

          Serve:        CT Corporation Systems
                        306 W. Main Street
                        Suite 512
                        Frankfort, Kentucky 40601

                                       COMPLAINT
          COMES NOW the Plaintiffs by and through counsel, Joshua S. Ferrell, of Ferrell & Brown,

PLLC, and file their Complaint against the Defendants for damages, and for their cause of action

states and avers as follows, to wit:

     1. That the Plaintiff, Kayla Adkins, is a citizen and residents of Pike County, Kentucky,

          residing at 190 Wolfpit Branch Road; Elkhorn City, Kentucky.

     2.

          corporation licensed and authorized to transact business in the Commonwealth of

          Kentucky. Their address for service of process is: CT Corporation Systems 306 W. Main

          Street, Suite 512; Frankfort, Kentucky 40601.

     3. The amount in controversy exceeds the minimal jurisdictional requirements of The Pike

          County Circuit Court.

     4. That the motor vehicle collision underlying this lawsuit occurred on or about January 30,

          2020, in Pike County, Kentucky on U.S. 23.




                                                 1
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 4 of 9 - Page ID#: 9




   5. That on the aforementioned date and at the aforementioned time, Plaintiff was traveling in

      a safe, proper, and cautious manner.

   6. As the Plaintiff carefully proceeded, suddenly and without warning, a vehicle operated by

      Evan Chapman, improperly failed to yield the right of way and caused a collision with the

       vehicle occupied by the Plaintiff.

   7. Due to the suddenness and location of the                           actions, the Plaintiff was

       unable to avoid the collision.

   8. The Defendant was found to be at fault for the collision.

   9. The Plaintiff avers that the resulting collision between the vehicles, caused the Plaintiff to

      be thrown in and about the interior of the vehicle, thereby causing the Plaintiff to sustain

      severe, disabling, and permanent injury as more fully described hereinafter.

   10. Specifically, Plaintiff, suffered injuries to her arm, hand, shoulder, knees and various other

      parts of her body, which resulted in severe and prolonged pain, suffering, and discomfort,

       including mental anguish, aggravation, and inconvenience, requiring her to seek medical

      care and treatment from medical professionals.

   11. The Plaintiff avers, moreover, on account of which she reasonably believes to be the

      permanent nature of her injuries, she has and will continue to suffer in body and in mind

      as a result thereof, and, likewise, will continue to be required to remain under the care of

      physicians and incur substantial medical expense by reason thereof.

   12. Plaintiff will show that as a result of the severe, painful, and permanent nature of certain

      of her injuries she has and will continue to suffer a reduction in productive capacity.

   13. The Plaintiff would also show that she sustained a reduction in the quality of and the ability

      to enjoy her life.



                                                 2
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 5 of 9 - Page ID#: 10




   14. Therefore, as a direct and proximate result of the collision, as aforesaid, Plaintiff has

         suffered severe and permanent injuries in and to her person, all of which injuries are severe

         and permanent in nature. The Plaintiff has suffered and will continue to suffer damages,

         including but not limited to, the following:

                 a. An undetermined amount of medical expenses past, present, and future.

                 b. Mental and physical pain and suffering, past, present, and future.

                 c. Aggravation and inconvenience.

                 d. Reduction in productive capacity.

                 e. Permanent and serious injuries to various parts of the body.

                 f. An impairment in their ability to enjoy her family and life in general.

   15.                                     the minimal jurisdictional limitations of this Court and the

         Plaintiff will seek a verdict in excess of the minimal jurisdictional limitations of this Court.

   16. That the Defendant, GEICO General Insurance Company, insured the vehicle occupied by

         Plaintiffs under Policy Number: 4358169185. That said policy contains Underinsured

         Motorist Coverage. That Plaintiff is entitled to recover said benefit to the extent the at fault

         driver is underinsured.

   17. The insurance company for the at fault vehicle, which was operated by Evan Chapman,

         offered the maximum amount of insurance offered under the applicable policy.

   18. The Defendant herein consented to settlement with the insurance company for the at fault

         driver and waived subrogation.

   19. The Plaintiff has complied with all obligations pursuant to her policy in effect at the time

         of the collision.




                                                    3
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 6 of 9 - Page ID#: 11




   20.                                                and insurance coverage available to the at fault

         driver and, thus, she is entitled to payment under her policy with the Defendant.

   Wherefore, Plaintiff demands judgment against Defendant in an amount that will reasonably

compensate her for her injuries and damages, court costs, pre-judgment interest, and post-judgment

interest. The Plaintiff additionally sues the Defendants for discretionary costs and such other

damages and relief to which she may be deemed entitled and is determined to be just and equitable.

THE PLAINTIFF DEMANDS A JURY TRIAL.

Respectfully submitted this the 10 day of December 2020.

                                                                             Plaintiff Kayla Adkins,
                                                                         By Ferrell & Brown, PLLC:




                                                       _____________________________________
                                                              Joshua S. Ferrell (KY Bar Id. 95277)
                                                          Nathan D. Brown (KY Bar Id. No.:96094)
                                                                           Ferrell & Brown, PLLC
                                                                               160 East 2nd Avenue
                                                                 Williamson, West Virginia 25661
                                                                         304-235-5674 (telephone)
                                                                         304-235-5675 (facsimile)
                                                                      Josh@FerrellandBrown.com
                                                                     Nathan@ferrellandbrown.com




                                                  4
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 7 of 9 - Page ID#: 12
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 8 of 9 - Page ID#: 13
Case: 7:21-cv-00001-DLB-EBA Doc #: 1-1 Filed: 01/13/21 Page: 9 of 9 - Page ID#: 14
